
	

113 S2612 IS: Dynamic Repayment Act of 2014
U.S. Senate
2014-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2612
		IN THE SENATE OF THE UNITED STATES
		
			July 16, 2014
			Mr. Warner (for himself and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To simplify and improve the Federal student loan program through income-contingent repayment to
			 provide stronger protections for borrowers, encourage responsible
			 borrowing, and save money for taxpayers.
	
	
		1.Short title
			This Act may be cited as the
		  Dynamic Repayment Act of 2014.2.Termination of authority to make Federal Direct Stafford Loans, Federal Direct Unsubsidized
			 Stafford Loans, and Federal  Direct  PLUS  Loans  to  students under the
			 William D. Ford Federal Direct Loan ProgramSection 455(a) of the Higher Education Act of 1965 (20 U.S.C. 1087e(a)) is amended by adding at the
			 end the following:(4)Termination   of   authority   to   make federal  direct  stafford  loans, federal  direct  
			 unsubsidized	stafford   loans,  and federal	direct	plus	loans  to 
			 students  under this part(A)In  generalNotwithstanding any provision of this part or part B, for any period of   instruction	beginning  
			 on   or   after   July   1, 2015—(i)a  student  shall  not	be  eligible  to receive  a  Federal  Direct  Stafford Loan under this
			 part; and(ii)a student shall  not be eligible to receive a Federal Direct Unsubsidized Stafford  Loan  or 
			 Federal  Direct  PLUS Loan under this part, except as provided in
			 subparagraph (B).(B)ExceptionsSubparagraph (A)(ii) shall  not  be  applicable  with  respect	to  the  following:(i)Existing	student borrowersA  student  who,  as  of  July	1, 2015,  has  an  outstanding	balance  of  principal	or 
			 interest  owing  on  any  loan  made, insured,  or  guaranteed  under 
			 part  B  or this  part  may  continue	to  be	eligible  to borrow  a 
			 loan  under  this  part,  except  for a Federal Direct Stafford Loan, in
			 accordance with subparagraph (C) until June 30, 2019.(ii)Parent	 plus	loansAn  excepted  PLUS  loan  or  excepted	consolidation loan (as such terms are defined in section
			 493C(a)) under this part that is made to a parent on behalf of an
			 undergraduate dependent student.(iii)Federal   direct   consolidation  loansA Federal Direct   Consolidation Loan under this part.(C)Maximum annual	amounts of federal direct unsubsidized	stafford loansThe maximum annual amount of Federal Direct Unsubsidized Stafford Loans a student described in
			 subparagraph (B)(i) may borrow in an academic year (as defined in section
			 481(a)(2))  or  its  equivalent  shall  be  the  maximum  annual  amount 
			 for  such  student  determined   under   section   428H,   plus   an  
			 amount equal  to  the	amount	of  Federal  Direct  Stafford Loans  the 
			 student  would  have  received  in  the absence  of  subparagraph  (A)(i)..3.Establishment of the income dependent education assistance loan program and the IDEA loan repayment
			 programTitle IV of the Higher Education Act of 1965 (20 U.S.C.  1070	et  seq.)  is amended  by  adding 
			 at  the  end the following:JIncome dependent education assistance loans1IDEA loans499A.Program authority and agreements(a)Program authority(1)In   generalThere  are  authorized to be appropriated, in  accordance  with  the	provisions  of	this part,
			 such
			 sums as may be necessary to make loans to all eligible students in
			 attendance at participating institutions of higher education selected by
			 the Secretary, to enable such students to   pursue  their courses  of 
			 study	at  such  institutions	beginning July 1, 2015.
			 Loans made under this part  shall  be	made  by  participating 
			 institutions,	or consortia   thereof,   that have	agreements   with  
			 the Secretary	to  originate  loans,  or  by  alternative  originators
			 designated by the Secretary to make loans for students  in  attendance  at
			  participating  institutions.(2)DesignationThe program established under  this  subpart  shall  be  referred  to  as  the Income	 Dependent   Education	 Assistance   Loan   Program, or the IDEA Loan Program.(b)Funds	for	the	origination of IDEA loansThe  Secretary	shall  provide	funds  for  student loans under this part in the same manner as the
			 Secretary provided funds  for	the  origination  of  Federal  Direct
			 Student Loans under part D in accordance with section 452 on the day
			 before the date of enactment of the Dynamic Repayment Act of 2014. The 
			 requirements,	rights,  and  limitations  with respect  to
			  the  Secretary  and  institutions  for funds	provided  for  loans  under
			  part	D  on the day before the date of enactment of the Dynamic Repayment Act of 2014 shall	apply  with respect  to  the	Secretary  and 
			 institutions  for  funds  provided for  loans	under  this  part,  except
			 that  funds  under this part shall not be provided for parent loans.(c)Selection  of  institutions  for  participation and origination, and agreements with institutions(1)Selection   of	 institutions	for   participation  and  originationThe Secretary shall enter  into   agreements   with  institutions   of	 higher education  to 
			 participate  in  the  IDEA  Loan  Program under  this	part  and 
			 agreements  with  institutions  of higher  education,	or  consortia 
			 thereof,  to  originate loans in such program for academic years beginning
			 on or after July 1, 2015. The provisions of section 453 as in effect on
			 the day before the date of enactment of the Dynamic Repayment Act of 2014 shall apply with
			 respect to agreements under this section.  The Secretary shall provide
			 alternative origination services for loans under this part, as
			 appropriate, in a manner consistent with the provisions of sections 453
			 and 456 as in effect on the day before the date of enactment of the Dynamic Repayment Act of 2014 related to alternative origination services for loans under part
			 D.(2)Participation  and  origination  agreements   with   institutionsAn  agreement  with any  institution  of  higher  education  for  participation in the IDEA Loan
			 Program under this part, and an agreement  with  any  institution  of 
			 higher  education, or consortia thereof, to originate loans in such
			 program,  shall  have	the  same  terms  as  the  terms  required under
			 section 454 as in effect on the day before the date of enactment of the Dynamic Repayment Act of 2014 for agreements with an institution	 for participation or
			 origination, respectively,  in  the  student  loan  program  under  part 
			 D, except  that  agreements  for  participation  or  origination under
			 this part shall not apply to parent loans.(3)Withdrawal  and  termination  proceduresThe  Secretary	shall  establish  procedures  by which	institutions  or  consortia  may  withdraw 
			 or  be terminated from the program under this part.499B.Terms and conditions of IDEA loans(a)Parallel   terms,  conditions,	benefits, and  amountsUnless otherwise specified in this part, Income  Dependent  Education  Assistance  Loans 
			 (referred  to in this part as	IDEA  Loans)  made  to  borrowers under this part shall have the same terms, conditions, and benefits, and be
			 available in the same amounts, as Federal Direct  Unsubsidized  Stafford 
			 Loans	made  to  borrowers under  part  D,  and  first  disbursed  on	the
			  day  before  the date of enactment of the Dynamic Repayment Act of 2014.(b)Eligible borrowers(1)In generalIn addition to the requirements of section 484, to be eligible to receive a loan (other   than	 an
			   IDEA   Consolidation   Loan)   under this part, a borrower—(A)shall  be  an  individual  who,  on  the date  of  application	for  such  loan,  has  no 
			 outstanding  balance  of  principal  or  interest  owing on any loan made,
			 insured, or guaranteed under part  B  or  D  (other  than  an	excepted 
			 PLUS loan or an excepted consolidation loan (as such terms are defined in
			 section 493C(a))); or(B)in  the  case  of  an  individual  with  an outstanding balance of principal or interest owing	on 
			 any  loan  described  in  subparagraph (A),   shall   consolidate   all  
			 such	existing   loans into an IDEA Consolidation Loan under section
			 499C.(2)Only  student  borrowers  eligibleFor  purposes  of  this  part,	the  term  borrower  shall not include a parent borrower.(c)Annual and aggregate limits(1)In generalSubject to paragraph (2), the maximum annual amount of IDEA Loans in any academic  year  (as 
			 defined  in  section  481(a)(2))  or its  equivalent,	and  the  maximum 
			 aggregate  amount of IDEA Loans that a student may borrow, shall be the
			 maximum annual amounts and maximum aggregate amounts, respectively, of
			 Federal Direct Unsubsidized Stafford Loans under part D that such student 
			 would	have  been  eligible  to  borrow  in  the  absence  of	section 
			 455(a)(4),  as  added	by the Dynamic Repayment Act of 2014.(2)Graduate	and	professional	students eligible for PLUS loansIn the	case  of  a  graduate	or  professional student  who  would  have  been  eligible  to 
			 borrow  a Federal Direct PLUS Loan under part D in the absence  of 
			 section  455(a)(4),  as  added  by  the Dynamic Repayment Act of 2014,  the	maximum annual	amounts and	  maximum aggregate
			 amounts,  respectively,  of  IDEA  Loans  that  such a student may borrow
			 as
			 determined under paragraph (1) for any academic year (as defined in
			 section 481(a)(2)) or its equivalent, may be increased to an amount equal
			 to the maximum annual amounts and maximum  aggregate  amounts, 
			 respectively,	of  Federal  Direct  PLUS  Loans  that	such  student 
			 would have been eligible to borrow in the absence of such section
			 455(a)(4).(d)Loan   feeThe  Secretary	shall  charge  the borrower  of  a  loan  (other  than	an  IDEA  Consolidation
			 Loan)	made  under  this  part  an  origination  fee.	Such fee shall be
			 the sum of—(1)for  the  portion  of  the  principal  amount  of the loan that is equal to (or less than) the
			 maximum annual  amount  a  student  may  borrow  under  subsection 
			 (c)(1),  1.0  percent	of  such  portion  of  the principal amount of the
			 loan; plus(2)for the portion of the principal amount of the	loan  that  exceeds  the  maximum  annual  amount a
			  student  may	borrow	under  subsection  (c)(1),  as authorized by
			 subsection (c)(2), 4.0 percent of such portion of the principal amount of
			 the loan.(e)Interest rates(1)Undergraduate studentsWith respect to IDEA  Loans  made to undergraduate students for  which	the  first  disbursement is
			 made on or after July 1, 2015, the applicable	rate  of  interest  shall, 
			 during  any  12-month period beginning on July 1 and ending on June 30, be
			 determined on the preceding June 1 and be equal to the lesser of—(A)a rate equal to the high yield of the 10-year Treasury	 note auctioned   at	the   final  
			 auction held
			 prior to such June 1, plus 2.05 percent; or(B)8.25 percent.(2)Graduate   and professional studentsWith respect   to	IDEA Loans made to graduate   or professional	students  
			 for which  the first  disbursement
			  is  made  on	or  after July 1, 2015, the applicable rate of interest
			 shall, 
			 during  any  12-month period beginning on July 1 and ending on June 30, be
			 determined on the preceding June 1 and be equal to the lesser of—(A)the rate determined under paragraph (1)(A),   except   that   3.6   percent   shall   be	substituted for 2.05 percent in such determination; or(B)9.25 percent.(3)ConsultationThe  Secretary	shall  determine  the  applicable  rate  of  interest  under  paragraphs  (1) and
			 (2) after
			  consultation	with  the  Secretary  of the Treasury and shall publish
			 such rate in the Federal Register as soon as practicable after the date of
			 determination.(4)Application of interest rate during the life of the loan(A)In-school   deferment	periodInterest shall accrue and be capitalized or paid by  the  borrower  (but  periodic  installments 
			 of principal need not be paid) during the in-school deferment period  with
			 respect to an IDEA Loan.  For the  purposes  of  this	part,  the 
			 in-school deferment period with respect to an IDEA Loan is the first
			 period during which the borrower  is  pursuing  at  least  one-half  the 
			 normal full-time academic workload (as determined by  the  institution) 
			 in  the  course  of  study  for which the borrower received such loan and
			 ending on the first day of the first month that begins after the borrower
			 ceases to carry at least one-half the normal full-time academic workload
			 (as determined by the institution) in the course of study.(B)Grace  and  repayment  periodsInterest	that	accrues during	the borrower’s grace period  (for the  purposes of this 
			 title, defined  as  the  period  between  the	borrower’s  in-school
			 deferment period and the borrower’s repayment	period)  and  during  the 
			 borrower’s  repayment period shall not be capitalized.(f)Armed	forces	student loan	interest payment programUsing funds received by transfer to the Secretary under section 2174(f)(2) of title 10, United
			 States
			 Code, the Secretary shall pay the interest on a
			 loan made under this part to a member of the Armed Forces as due for a
			 period not in excess of  36	 consecutive  months.  The 
			 Secretary  may not  pay  interest  on	such  a  loan  out  of	any  funds 
			 other than funds that have been so transferred.(g)No accrual  of	interest  for  active  duty service members(1)In generalNotwithstanding any other provision  of  this  part  and  in  accordance  with	paragraphs  (2) 
			 and  (4),  interest  shall  not  accrue  for  an eligible military
			 borrower on a loan made under this part for which the first disbursement
			 is made on or after July 1, 2015.(2)IDEA	consolidation	loansIn	the case  of  any  IDEA  Consolidation	loan  made  under this part that is disbursed on or
			 after July 1, 2015, interest shall not accrue pursuant to this subsection
			 only  on  such  portion  of  such  loan  as  was  used  to repay a loan
			 made under part D for which the first disbursement  is  made  on  or 
			 after	October  1,  2008.(3)Eligible  military  borrowerIn this subsection, the term eligible military borrower means an individual who—(A)(i)is  serving  on  active  duty  during  a war or other military	operation or national emergency; or(ii)is performing	qualifying National Guard duty	during	a  war	or  other  military  operation or
			 national emergency; and(B)is  serving  in  an  area  of  hostilities  in which  service  qualifies  for  special	pay  under
			 section 310 of title 37, United States Code.(4)LimitationAn  individual	who  qualifies as   an eligible   military   borrower	under	this	
			 subsection may receive the benefit of this subsection for not more than
			 60 months.(h)Loan  cancellation  and  dischargeThe Secretary  shall  discharge  a  borrower’s	liability  on  a  loan made under this part in
			 accordance with subsections (a) and (c) of section 437.(i)Loan  forgivenessA loan made under this part shall  be eligible for loan forgiveness under the following conditions:(1)After 20 years of payments pursuant to section 499F for borrowers who begin repayment with an
			 outstanding balance of principal and interest that is less than the
			 maximum 
			 aggregate  amount of IDEA Loans that an undergraduate student may borrow
			 as provided under subsection (c).(2)After 30 years of payments  pursuant to section 499F for borrowers who begin repayment with an
			 outstanding balance of principal and interest that is equal to or greater
			 than the maximum 
			 aggregate  amount of IDEA Loans that an undergraduate student may borrow
			 as provided under subsection (c).499C.IDEA consolidation loans(a)IDEA consolidation loans(1)In  generalExcept	as  otherwise provided	in  this section, an IDEA Consolidation Loan under this section
			 shall have
			 the same terms, conditions, and benefits as IDEA Loans made under this
			 part.(2)Borrower  and  loan  eligibilityTo be  eligible  to  receive  an  IDEA	Consolidation  Loan under this section, a borrower—(A)shall—(i)meet the criteria described in section 428C(a)(3)(A); and(ii)in  the  case  of  a  borrower	described in section 499B(b)(1)(B), agree to consolidate   into  
			 an   IDEA   Consolidation Loan  all  loans  made  to  the  borrower  that
			 are   described   in	subparagraphs	(A)   and (C)  of  section 
			 428C(a)(4)  (other  than  an excepted	PLUS  loan  or	an  excepted 
			 consolidation	loan  (as  such  terms	are  defined in section 493C(a)));(B)may  consolidate  the  loans  described in subparagraphs (B), (D), and (E) of section 428C(a)(4)   
			     into    such    IDEA    Consolidation Loan; and(C)may  not  consolidate  an  IDEA  Loan made under section  499B	into  such IDEA  Consolidation
			 Loan.(3)Requirements   for   the   secretaryIn   making   IDEA   Consolidation   Loans   under   this section, the Secretary—(A)shall ensure that—(i)each  IDEA  Consolidation  Loan will  be  made,  notwithstanding  any  other provision of this
			 title limiting the annual or aggregate  principal  amount  for  all  loans
			 made to the borrower, in an amount that is equal to the sum of the unpaid
			 principal, interest, penalties, and fees of all loans received  by  the 
			 borrower  which  are  selected by  the  borrower  for	consolidation 
			 under this section; and(ii)the  proceeds  of  each  IDEA  Consolidation  Loan  will  be  paid  by	the  Secretary to the
			 holder or holders of the loans being consolidated to discharge the
			 liability on such loans;(B)shall	not   discriminate   against   any borrower  seeking  such  an	IDEA  Consolidation Loan—(i)based  on  the	number	or  type  of loans the borrower seeks to consolidate;(ii)based  on  the	interest  rate	to  be charged to the borrower with respect to the consolidation
			 loan; or(iii)based on the type or category of institution   of   higher   education that	the borrower
			 attends or attended; and(C)shall  disclose  to  a	prospective  borrower,	in  simple  and  understandable  terms,  at the 
			 time  the  Secretary  provides  an  application for an IDEA Consolidation
			 Loan—(i)whether  consolidation	would  result  in  a  loss  of	loan  benefits	under  part B  or  part  D,
			  including  loan  forgiveness, cancellation, and deferment;(ii)with respect to Federal Perkins Loans under part E—(I)that if a borrower includes a Federal Perkins Loan under part E in the	consolidation  loan,  the 
			 borrower will	lose  all  interest-free  periods  that would have been
			 available for the Federal Perkins Loan, including—(aa)the periods during which no interest accrues on such loan  while  the  borrower  is  enrolled in
			 school at least half-time;(bb)the grace period under section	464(c)(1)(A);  and(cc)the periods during which the borrower’s student loan	repayments are deferred under section
			 464(c)(2);(II)that  if  a  borrower  includes a  Federal  Perkins  Loan  in  the  consolidation  loan,  the 
			 borrower  will  no longer  be	eligible  for  cancellation  of part   or  
			 all   of   the   Federal   Perkins Loan under section 465(a); and(III)the   occupations   listed   in section  465  that  qualify  for  Federal Perkins  Loan 
			 cancellation  under  section 465(a);(iii)the  options  of  the  borrower  to prepay the IDEA Consolidation Loan;(iv)the  consequences  of  default	on the IDEA Consolidation Loan; and(v)that   by   applying   for   an   IDEA Consolidation  Loan,  the  borrower  is	not obligated to
			 agree to take the consolidation loan.(b)Interest rateNotwithstanding section 499B(e), an IDEA Consolidation Loan for which the application is received
			 on or after July 1, 2015, shall bear  interest  at  an  annual  rate  on 
			 the  unpaid  principal balance of the loan that is equal to the weighted
			 average of the interest rates on the loans consolidated,  rounded  to	the
			  nearest  higher  one-eighth  of one percent. Interest that accrues on
			 such an IDEA Consolidation Loan shall not be capitalized.2IDEA Loan Repayment Program1Establishment of the IDEA Loan Repayment Program499D.Duties	of  the  Secretary  of	the  Treasury(a)In generalAs part of the IDEA Loan Repayment Program established under this subpart, the Secretary of the
			 Treasury shall, with respect to each individual for whom a loan made under
			 this part is in repayment status during a taxable year, transmit to the
			 Secretary of Education—(1)in the case of such an individual who files an income tax return for such taxable year, such tax
			 information as is necessary to determine the individual’s income-based
			 repayment obligation under section 499E; and(2)in the case of any such individual who does not file a return for such taxable year, any available
			 tax information of the individual as may be necessary to determine such
			 obligation and whether such individual is in default under the terms of
			 such loan for not so filing.(b)Additional   program   requirementsThe Secretary of the Treasury shall establish such other policies,  procedures,  and  guidance	as 
			 may  be  necessary  to carry out the purposes of this subpart, including
			 measures to prevent underreporting and evasion of 
			 repayment  or	filing.499E.Duties of the Secretary of Education(a)In generalThe Secretary shall carry out, as  part  of  the  IDEA	Loan  Repayment 
			 Program  established under this subpart, the following activities:(1)Calculation	of	annual	repayment amountsThe Secretary shall calculate the annual repayment   amount   under this subpart for   borrowers
			 with 1 or more loans made under this part in repayment  status,  including
			  the  income-based  repayment obligations of such borrowers in accordance
			 with section 499F(i).(2)Communication	with   the   secretary of the treasuryThe Secretary shall transmit to the Secretary of the Treasury such information as is  necessary 
			 for  the  Secretary  of  the  Treasury  to carry out section 499F(i).(3)Annual	statementsUpon calculating the annual repayment amounts under paragraph (1) for  a  taxable  year,  the 
			 Secretary  shall  provide  a statement,  on  an  annual  basis,  to  each 
			 borrower with a loan made under this part, which lists the following:(A)Total	payments   made   on   the   borrower’s annual repayment amount for such taxable year.(B)The	borrower’s	annual	repayment amount for such taxable year.(C)In  the  case  of  a  borrower	who,  according  to  section  499F(f),	has  underpaid	such annual
			 repayment amount, the amount of such underpayment  and  the  process  for 
			 paying  such underpayment under section 499F(f)(2).(D)In  the  case  of  a  borrower	with  an overpayment	on	such	annual repayment amount, 
			 the  amount  of  such	overpayment  and the   process for   requesting  
			 a   refund   of   such amount under section 499F(g), if applicable.(E)The  outstanding  balances  on	all  the loans made to the borrower under this part.(F)A description of how the borrower’s annual repayment amount was calculated under paragraph (1) or
			 (2) of section 499F(b).(4)Direct	 paymentThe  Secretary	shall enable  a  borrower  to  make  direct  payments  on  the borrower’s annual
			 repayment amount for the taxable year to the Secretary throughout the
			 year.(5)Payments  on  a  borrower's behalfThe Secretary shall—(A)provide  a  mechanism  for  other  individuals or entities to make payments on the annual repayment
			 amount of a borrower for a taxable year; and(B)notify the   borrower	that any   payments  made  under  subparagraph	(A)  for  the taxable 
			 year  that  exceed  the  annual  repayment amount  for  the  year  shall 
			 not  be  refunded  to the borrower.(6)Calculating  interest  accruedThe Secretary shall calculate the interest accrued for the taxable  year  as  if  the  borrower’s 
			 payments  under wage  withholding  under	paragraph (10) for  the 
			 taxable  year	were made in 12 equal
			 increments throughout the year.(7)Appeals    processThe   Secretary   shall make available	a process through which a  borrower can  appeal  the 
			 calculation  of  the  borrower’s  annual repayment  amount,  including  a 
			 worksheet  that  enables  a  borrower	to  calculate  the  borrower’s 
			 annual repayment amount.(8)Default for  failure  to  file	a  returnIn a case in which the Secretary receives information from the Secretary of the Treasury under
			 section   499D that   a   borrower   with   a	 loan made under
			 this part in repayment status has failed to file a return under section
			 6012(a)(1) of the Internal Revenue Code of 1986 and such borrower was
			 required to file such a return, the Secretary shall—(A)notify	the borrower  of the  borrower’s failure to file such a return; and(B)if the borrower fails to file such a return within 90 days of receipt of the notice described  in 
			 subparagraph  (A),  consider  the  borrower’s	loans  made  under  this 
			 part  in  repayment status to be in default.(9)Withholding opt-outThe Secretary shall establish a process through which a borrower can indicate that the borrower
			 would like to opt-out of the withholding process under subsection (b) and,
			 in lieu of such process, make payments on a monthly basis, as described in
			 subsection (c).(10)Employer withholdingThe Secretary shall establish a process that meets the requirements of subsection (b) under which
			 employers making payment of wages deduct and withhold upon such wages
			 amounts determined in accordance with subsection (b)(3) with
			 respect to an employee—(A)who has a loan made under this part that is in repayment status;(B)who has not opted out of the withholding process under this paragraph; and(C)who is not in a forbearance period under section 499F(a)(2)(C).(11)Monthly payments processThe Secretary shall establish a monthly payments process described in subsection (c).(b)Requirements for employer withholding(1)Withholding ordersIn carrying out the employer withholding process under subsection (a)(10), the Secretary shall
			 carry out the following:(A)New employmentUpon determining, using the information provided under section 453(j)(12) of the Social
			 Security Act (42 U.S.C. 653(j)(12)), that a borrower who meets the
			 requirements of subparagraphs (A) through (C) of subsection (a)(10) 
			 obtains new employment, issue a withholding
			 order to the borrower’s employer directing the employer to withhold and
			 transmit the amounts described in paragraph (3) to the Secretary.(B)Other purposesUpon notification by a borrower that the borrower no longer wishes to opt out of the withholding
			 process under subsection (a)(10) or that a borrower who has been in
			 forbearance under section 499F(a)(2)(C), voluntarily ends or no longer
			 qualifies for such forbearance, or upon determining that a borrower has
			 entered repayment status on 1 or more loans made under this part (and the
			 borrower had no loans made under this part already in repayment status),
			 using the information provided under
			 section 453(j)(12) of the Social Security Act (42 U.S.C.
			 653(j)(12)), issue a withholding order to all of the borrower’s employers
			 directing such employers to withhold and transmit the amounts described in
			 paragraph (3) to the Secretary.(C)Stop withholding orderUpon determining that a borrower is eligible for a forbearance under section 499F(a)(2)(C), that
			 the borrower has opted out of the withholding process under subsection
			 (a)(10), or that a borrower has repaid the borrower’s loans made under
			 this part, using the information provided under paragraph 12 of section
			 453(j)(12) of the Social Security Act (42 U.S.C. 653(j)(12)), issue a
			 withholding
			 order to the borrower’s employers directing such employers to cease
			 withholding under this paragraph.(D)Transfer of paymentsOutline clearly the process through which employers shall transfer money withheld under this
			 subsection to the Secretary.(E)Electronic transmission(i)In generalMake available electronic means of transmitting and processing both withholding orders and payments
			 from employers, including a means to correct under- and overpayments to
			 the extent feasible, with the goal of streamlining the
			 processing of such orders and payments and minimizing impacts on
			 employers.(ii)No requirement to use electronic transmissionNothing in this part shall be construed to require an employer, in carrying out a withholding order
			 under this section, to use the electronic process described in clause (i).(2)Employer remittance(A)In generalIn the case where an employer has received a withholding order under subparagraph (A) or (B) of
			 paragraph (1) or the employee has indicated under paragraph (4)(A) that
			 the employee has a loan that meets the requirements of subparagraphs (A)
			 through (C) of subsection (a)(10), and the employer has not subsequently
			 received an
			 order to stop withholding under paragraph (1)(C) for such employee, the
			 employer shall
			 withhold and transmit the amounts described in paragraph (3) to the
			 Secretary as directed under paragraph (1)(D) and shall be liable for, and
			 the Secretary, as appropriate, may sue the employer in a State or Federal
			 court of competent jurisdiction to recover any amount that such employer
			 fails to withhold from wages with respect to an employee after being
			 directed to do so for such employee, plus attorneys’ fees, costs, and, in
			 the court’s discretion, punitive damages. Such employer shall not be
			 required to vary the normal pay and disbursement cycles in order to comply
			 with this subparagraph.(B)TimingAn employer transmitting to the Secretary withholding payments under this subsection shall transmit
			 such payments on a periodic basis, as determined by the employer but not
			 less frequently than quarterly.(3)Withholding amountThe amount withheld by an employer for each pay period with respect to any employee for whom the
			 employer is withholding under this subsection shall be an amount equal to
			 the sum of—(A)the amount that results from the employer withholding—(i)10 percent of the employee’s wages for such pay period that will count towards the employee’s
			 annual repayment amount under section 499F(b) that is in excess of the
			 employee’s exemption amount for such pay period (as determined by dividing
			 the employee’s exemption amount under section 499F(i)(3) by the number of
			 pay periods for the taxable year); or(ii)in a case in which an employee requests that such exemption amount not be taken into account, 10
			 percent of the employee’s wages for such pay period that will count
			 towards the employee’s annual repayment amount under section 499F(b); and(B)any additional amounts the employee wishes to have withheld in accordance with paragraph (4)(C).(4)Withholding preferencesThe Secretary shall provide forms and procedures to allow an employee to
			 indicate to the employee’s employer—(A)that the employee has a loan that meets the requirements of subparagraphs (A) through (C) of
			 subsection (a)(10) and therefore the employer shall withhold payments
			 under this subsection;(B)that the employer shall not take into account the exemption amount to which the employee is
			 eligible under this part in determining the employee’s withholding amount
			 because the exemption amount has already been taken into account with
			 respect to such employee; and(C)an election by the employee to have amounts withheld in addition to the employee’s withholding
			 amount as calculated under paragraph (3).(5)Employee protectionAn employer may not discharge from employment, refuse to employ, or take disciplinary action
			 against an individual subject to wage withholding in accordance with this
			 section by reason of the fact that the individual’s wages have been
			 subject to withholding under this section, nor may an employer require
			 that an individual opt-out under subsection (a)(9) and such individual may
			 sue in
			 a State or Federal court of competent jurisdiction any employer who takes
			 such action. The court shall award attorneys’ fees to a prevailing
			 employee and, in its discretion, may order reinstatement of the
			 individual, award punitive damages and back pay to the employee, or order
			 such other remedy as may be reasonably necessary.(6)GarnishmentFor purposes of title III of the Consumer Credit Protection Act (15 U.S.C. 1671 et seq.), amounts
			 withheld under this subsection shall—(A)not be considered a garnishment; and(B)be considered to be amounts required by law to be withheld.(c)Monthly payments process(1)In generalThe Secretary shall establish a process under which a borrower may make monthly payments towards
			 the borrower’s annual repayment amount, at any time in the taxable year,
			 because the borrower—(A)has opted-out of withholding under subsection (a)(10); or(B)expects to have income that is not subject to the withholding process described in subsection (b).(2)Information requiredThe procedure for initiating the monthly payments process under paragraph (1) shall include the
			 following:(A)Income estimateA requirement for a borrower to provide an estimate of the borrower’s income for the taxable year
			 that will count towards the borrower’s income-based repayment obligation,
			 excluding, in the case of a borrower subject to the withholding process,
			 any income subject to the withholding process.(B)Amortization scheduleIn the case of a borrower who has opted out of the withholding process, the ability for the
			 borrower to indicate that the borrower would like the borrower’s monthly
			 payments set such that the borrower’s outstanding loans made under this
			 part would be repaid within a specified number of years.(3)Monthly payments amountsThe Secretary shall set the borrower’s monthly payment amount to the greater of—(A)the difference between the borrower’s annual repayment amount that would result given the income
			 estimate provided by the borrower under paragraph (2)(A) and the payments
			 the borrower has already made in the year towards such amount (excluding,
			 for borrowers who have not opted-out of withholding, payments through the
			 withholding process), divided by the remaining months in the taxable year;
			 or(B)for a borrower who indicates a time frame under paragraph (2)(B), the monthly payment amount that
			 would result in the borrower’s currently outstanding loans made under this
			 part being repaid within the number of years specified by the borrower.(4)Automatic continuationThe monthly payments process shall continue until—(A)the borrower elects to stop such payments; or(B)the borrower’s loans made under this part are repaid.(5)Updating payment amounts(A)SecretaryThe Secretary shall automatically recalculate a borrower’s monthly payment amount at the beginning
			 of a new taxable year using the most recent income estimate provided under
			 paragraph (2)(A) by the borrower.(B)BorrowerThe borrower may update the borrower’s income estimate under paragraph (2)(A) at any time.2Borrower repayment of IDEA loans and IDEA	consolidation loans499F.Borrower repayment(a)Repayment periodThe repayment period of a loan made under this part shall—(1)begin  on  the	first  day  of	the  first  taxable year that begins	after	the	borrower’s 
			     in-school deferment  period,  or  in  the	case  of  an  IDEA 
			 Consolidation Loan, on the first day of the first taxable year  that 
			 begins  after	such  Consolidation  Loan  is disbursed; and(2)continue  until  the  loan  is	paid  in  full,  except  that  the  Secretary  may  grant  a 
			 borrower  forbearance of   the   borrower’s   annual 
			 repayment amount—(A)for  a	period	not  to  exceed  60  days, due to administrative or technical reasons;(B)for  a	period not  to	exceed	3 months, due  to  unusual  circumstances  that  disrupt  the
			 borrower’s  ability  to  make	timely	payments  on the loan; or(C)renewable at 12-month intervals for a period  not  to  exceed  3  years,  due  to  documented
			 extreme economic hardship on the part of a borrower.(b)Annual	 repayment   amountThe  annual repayment amount under this part for a taxable year for a borrower with 1 or more loans
			 made under this part in repayment status shall be equal to the lesser of—(1)the  income-based  repayment  obligation  for such  borrower  for  such  year,	as calculated 
			 under section	499E(a)(1);  or(2)an  amount  equal  to  the  sum  of  the  outstanding  balances  (equal  to  the  sum  of  the 
			 unpaid principal, interest, penalties, and fees) that the borrower owes on
			 such loans.(c)Methods of repaymentA borrower who expects to have an annual repayment amount for the taxable year that is greater than
			 the amount specified in subsection (f)(1)(D) shall make payments through
			 the
			 following methods:(1)With  respect  to  any	wages  earned  by  the borrower  that	are   subject  to   Federal  
			 income   tax withholding, the withholding process described in section
			 499E(a)(10).(2)The monthly payments process described in section 499E(c), to meet the portion of the borrower’s
			 obligation that is not paid through withholding, or, in the case of a
			 borrower who opts out of the withholding process, to meet the borrower’s
			 entire obligation.(3)The direct	payments	process under	section 499E(a)(4).(4)The process described in section 499E(a)(5) that allows other individuals   or	 entities   to make
			 payments  on  the 
			 borrower’s annual repayment amount for the year.(d)Order	of   creditingPayments  on  loans made under this part shall be applied, without regard to the method of such
			 payments, first toward penalties due on the loans, next toward any fees
			 due on the loans, then toward any interest due on the loans, and finally
			 toward the principal due on the loan with the highest applicable rate of
			 interest among such loans.(e)Prepayment  authorizedA borrower shall have the right to prepay all or part of such loan, at any time and  without
			 penalty. Any such prepayment  amount will be applied to loans made under
			 this part in the same order as described in subsection (d).(f)Underpayments(1)Penalties for underpayments(A)In   generalSubject  to  subparagraph  (C),  if,  as  of  the  last  day  of  a  taxable year,  a  borrower 
			 has  not  paid  at  least  90	percent of	the borrower’s annual  
			 repayment amount  for	such  year,  the  borrower  shall  be charged  a 
			 penalty  in  an  amount  equal  to  10 percent of the difference between—(i)an amount equal to 90 percent of the  borrower’s  annual  repayment  amount for such year; and(ii)the  amount  paid  on  such  annual repayment amount as of such day.(B)Increase   of	annual	 repayment amountA borrower’s annual repayment amount calculated under subsection (b) for such year  shall  be 
			 increased  by	the  amount  of  such penalty, but such penalty shall not
			 be treated as a principal or interest amount for a loan made under this
			 part.(C)Exception for meeting the obligation for the previous yearA   borrower   who   has paid  100  percent  of  the  borrower’s  annual  repayment amount for the
			 taxable year preceding the  taxable  year  described  in  subparagraph 
			 (A) shall  not  be  subject  to  the  penalty	under  this paragraph for
			 the taxable year described in subparagraph (A).(D)De minimus exceptionA borrower whose annual repayment amount is less than $300 shall not be subject to the penalty
			 under this paragraph for the taxable year described in subparagraph (A).(2)Reconciling underpayments(A)In  generalIf, as of the last day of  a  taxable  year,  the  sum	of  the  payments made on a borrower’s
			 annual repayment amount  for  such  year  is  less  than  the	total
			 amount   of   the   borrower’s   annual   repayment amount for such year,
			 the borrower—(i)in  the  case  of  the	first  year  that the borrower has a difference between such amounts—(I)may request, in such manner as	 the   Secretary   shall   require,   that the	 Secretary   reduce
			   the borrower’s annual   repayment amount   for	such year to the
			 sum of—(aa)the	payments	made, as of such day, on the borrower’s annual repayment amount  for such
			 year; and(bb)any	penalties calculated  under  paragraph	(1)  resulting	from  such  underpayment; and(II)if the borrower qualifies for the	reduction requested under subclause	(I), shall pay the 
			     sum calculated under such	subclause  at  such time and in such manner
			 as required by the Secretary;(ii)if  the  borrower  does  not  qualify for a reduction under clause (i) or does not request  such  a
			  reduction,  shall  pay  to  the Secretary an amount	     equal   to the
			 difference  between  such  amounts  within  the 30-day period beginning on
			 the date of receipt by the borrower of the borrower’s annual statement
			 described in section 499E(a)(3) for such year; or(iii)if  the  borrower  fails  to  pay  the amount owed by the borrower as calculated under clause (ii)
			 within the 30-day period, shall be charged a penalty equal to 2 percent of
			 such amount for each month (prorated based on the percentage of a month
			 such penalty is charged) that such amount is  owed  or  until	the 
			 borrower  defaults  on the  loan  for	which  such  amount  is  owed,
			 whichever occurs first.(B)DefaultA	loan	for	which	an amount  is  owed  under  subparagraph  (A)  and that is not paid
			 within 270 days after the date of receipt by the borrower of the
			 borrower’s annual  statement described in section 499E(a)(3) shall be
			 considered to be in default.(g)OverpaymentsIf, as of the last day of a taxable year, the sum of the payments made on a borrower’s annual 
			 repayment  amount  for  such  year  is  greater  than the  total  amount 
			 of  the  borrower’s  annual  repayment amount for such year, the Secretary
			 shall—(1)refund	 the   overpayment   amount,   if   the borrower  notifies  the  Secretary,  within  the 
			 90-day period	beginning  on  the  date  of  receipt  of  the	borrower’s 
			    annual statement described in section 499E(a)(3)  for	such  year 
			 and  in
			  a  manner  prescribed by the	Secretary,  that  the  borrower  desires 
			 to  have the overpayment amount refunded; or(2)if a borrower fails to notify the Secretary of the borrower’s desire for a refund of such amount
			 within such  90-day period, apply  such amount  as a prepayment to the
			 borrower’s loans made under this part	in  the  same  manner  as  a 
			 prepayment  authorized under subsection (e).(h)Employer	failure To	withhold	paymentsIn  the  case  of  a  borrower	whose  employer  fails to withhold amounts under section 499E(b)
			 upon any wages earned by the borrower that are subject to Federal income
			 tax withholding and with respect to which the borrower made an election to
			 have amounts withheld under such section, the Secretary shall—(1)reduce the borrower’s annual repayment to an  amount  equal  to  the  borrower’s  annual  repayment
			  amount  had  wages  from  such  employer  been excluded when calculating
			 the borrower’s annual repayment amount; and(2)reduce	any  penalties	for  underpayments calculated  under  subsection  (f)(1)  and  refund  any
			 overpayments  on  such  annual  repayment  amount, accordingly.(i)Determination of income-Based repayment obligation(1)In generalThe income-based repayment obligation with respect to an individual for any taxable year is an
			 amount equal to 10 percent of the excess of—(A)the sum of—(i)the wages, salaries, tips, and other employee compensation of the individual, but only if such
			 amounts are includible in gross income for the taxable year (determined
			 without regard to sections 911, 931, and 933 of the Internal Revenue Code
			 of
			 1986) and are readily attributable to the individual, plus(ii)any other amount included in total income of the taxpayer for the taxable year but not described in
			 clause (i), except that such amount shall be divided by 2 in the case of
			 an individual who is married and filing a joint tax return, over(B)the sum of—(i)the exemption amount with respect to such individual, plus(ii)the lesser of the amount determined with respect to the taxpayer under subparagraph (A)(ii), or
			 $3,000.(2)Exclusion of certain amounts paid on behalf of individualAny amount paid on the borrower's behalf under section 499E(a)(5) shall not be taken into account
			 in
			 determining such borrower's income-based repayment obligation.(3)Exemption amountFor purposes of this subpart, the exemption amount with respect to an individual shall be
			 $10,000 (adjusted each year to reflect changes in the Consumer Price Index
			 for All Urban Consumers published by the Bureau of Labor Statistics of the
			 Department of Labor for the most recent 12-month period for which such
			 data are available).(4)Individuals not filing a returnThe income-based repayment obligation with respect to an individual not required to file a return
			 under section 6012(a)(1) of the Internal Revenue Code of 1986 shall be
			 treated as zero..4.Conforming changes to the Higher Education Act of 1965(a)Loan forgiveness and cancellation for teachers(1)Loan forgiveness for teachersSection 428J of the Higher Education Act of 1965 (20 U.S.C. 1078–10) is amended—(A)in subsection (b), by inserting or for an IDEA loan made under part J, after or 428H,; and(B)in subsection (c)—(i)in paragraph (1), by inserting or an IDEA loan made under part J after or 428H; and(ii)in paragraph (2)—(I)by striking A loan and inserting the following:(A)Loans made under section 428CA loan; and(II)by adding at the end the following:(B)IDEA consolidation loanA loan amount for an IDEA Consolidation Loan may be a qualified loan amount for purposes of this
			 subsection only to the extent that such loan amount was used to repay a
			 Federal Direct Stafford Loan, a Federal Direct Consolidation Loan, a
			 Federal Direct Unsubsidized Stafford Loan, or a loan made under section
			 428, 428C, or 428H..(2)Loan cancellation for teachersSection 460 of the Higher Education Act of 1965 (20 U.S.C. 1087j) is amended—(A)in subsection (b), in the matter preceding paragraph (1), by inserting or for an IDEA loan made under part J after under this part; and(B)in subsection (c)—(i)in paragraph (1), by striking or a Federal Direct Unsubsidized Stafford Loan and inserting , a Federal Direct Unsubsidized Stafford Loan, or an IDEA loan made under part J; and(ii)in paragraph (2)—(I)by striking A loan and inserting the following:(A)Federal direct consolidation loanA loan; and(II)by adding at the end the following new subparagraph:(B)IDEA consolidation loanA loan amount for an IDEA Consolidation Loan may be a qualified loan amount for purposes of this
			 subsection only to the extent that such loan amount was used to repay a
			 Federal Direct Stafford Loan, a Federal Direct Consolidation Loan, a
			 Federal Direct Unsubsidized Stafford Loan, or a loan made under section
			 428, 428C, or 428H..(b)Loan forgiveness for service in areas of national needSection 428K(a)(2) of the Higher Education Act of 1965 (20 U.S.C. 1078–11(a)(2)) is amended—(1)in subparagraph (A), by striking and after the semicolon;(2)in subparagraph (B), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(C)to cancel  a qualified loan amount for a loan made under part J..(c)Loan repayment for civil legal assistance attorneysSection 428L(b)(2)(A) of the Higher Education Act of 1965 (20 U.S.C. 1078–12(b)(2)(A)) is amended—(1)in clause (i), by striking or part E and inserting , part E, or part J; and(2)in clause (ii)—(A)in the matter preceding subclause (I), by striking or 455(g) and inserting , 455(g), or 499C;(B)in subclause (II), by striking or after the semicolon;(C)by redesignating subclause (III) as subclause (IV); and(D)by inserting after subclause (II) the following:(III)a Federal Direct Consolidation loan or a loan made under section 428C, in the case of a loan made
			 under section 499C; or.(d)Master promissory noteSection 432(m)(1)(D) of the Higher Education Act of 1965 (20 U.S.C. 1082(m)(1)(D)) is amended—(1)by striking this part and part D each place it appears and by inserting this part, part D, and part J; and(2)by striking this part or part D each place it appears and by inserting this part, part D, or part J.(e)ContractsSection 456 of the Higher Education Act of 1965 (20 U.S.C. 1087f) is amended—(1)in subsection (a)—(A)in paragraph (2), by striking this part each place it appears and inserting this part or part J; and(B)in paragraph (4), by inserting or part J after this part; and(2)in subsection (b)—(A)in paragraph (1), by inserting or the program under part J after (or their parents);(B)in paragraph (2), by inserting or part J after this part;(C)in paragraph (3), by inserting or part J after this part; and(D)in paragraph (4), by inserting or the IDEA Loan Program after loan program.(f)Funds for administrative expensesSection 458(a)(3) of the Higher Education Act of 1965 (20 U.S.C. 1087h(a)(3)) is amended—(1)by striking this part and part B and inserting this part, part B, and part J; and(2)by inserting before the period at the end the following: and part J.(g)Student eligibilitySection 484 of the Higher Education Act of 1965 (20 U.S.C. 1091) is amended—(1)in subsection (b)—(A)in paragraph (3), by striking or D and inserting , D, or E; and(B)in paragraph (4)(B), by striking or E and inserting E, or J;(2)in subsection (d), by striking and E and inserting E, and J;(3)in subsection (f), by striking or part E both places it appears and inserting part E, or part J; and(4)in subsection (m), by striking and E and inserting E, and J.(h)Institutional and financial assistance information for studentsSection 485 of the Higher Education Act of 1965 (20 U.S.C. 1092) is amended—(1)in subsection (a)—(A)in paragraph (1)(M), by striking and E and inserting E, and J; and(B)in paragraph (7)(A)(i), by striking Loan) each place it appears and inserting Loan) or part J;(2)in subsection (b)—(A)in paragraph (1)(A)—(i)in the matter preceding clause (i), by inserting or made under part J after part E; and(ii)in clause (vii)—(I)by inserting or an IDEA Consolidation Loan after Federal Direct Consolidation Loan; and(II)by striking and E and inserting E, and J; and(B)in paragraph (2)(A), by striking or E and inserting E, or J; and(3)in subsection (l)(1)—(A)in subparagraph (A), in the matter preceding clause (i), by inserting or made under part J after student); and(B)in subparagraph (B), by striking or D and inserting , D, or J.5.National directory of new hiresSection 453(j) of the Social Security Act (42 U.S.C. 653(j)) is amended by adding at the end the
			 following:(12)Information comparisons and disclosure to assist with collection of IDEA student loans(A)Furnishing of information by the secretary of educationThe Secretary of Education shall furnish to the Secretary, on such periodic basis as determined by
			 the Secretary of Education in consultation with the Secretary, information
			 in the custody of the Secretary of Education for comparison with
			 information in the National Directory of New Hires, in order to obtain
			 information in such Directory with respect to persons who have a loan made
			 under part J of title IV of the Higher Education Act of 1965 in repayment
			 status.(B)Requirement to seek minimum informationThe Secretary of Education shall seek information pursuant to this section only to the extent
			 necessary to improve collection of the debts owed on the loans described
			 in subparagraph (A).(C)Duties of the secretary(i)Information disclosureThe Secretary, in cooperation with the Secretary of Education, shall compare information in the
			 National Directory of New Hires with information provided by the Secretary
			 of Education with respect to persons described in subparagraph (A) and
			 shall disclose information in such Directory regarding such persons to the
			 Secretary of Education in accordance with this paragraph, for the purposes
			 specified in this paragraph.(ii)Condition on disclosureThe Secretary shall make disclosures in accordance with clause (i) only to the extent that the
			 Secretary determines that such disclosures do not interfere with the
			 effective operation of the program under this part.(D)Prohibition and unauthorized use(i)In generalIndividual data collected under this paragraph shall not be used for any purpose not specifically
			 authorized by Federal law.(ii)Penalties for unauthorized disclosure of dataAny individual who willfully discloses information provided under this paragraph, in any manner to
			 an entity not entitled to receive the information, shall be fined under
			 title 18, United States Code, imprisoned not more than 5 years, or both.(E)Use or disclosure of information by the secretary of educationThe Secretary of Education may use or disclose information provided under this paragraph only for
			 purposes of collecting the debts owed on the loans described in
			 subparagraph (A).(F)Reimbursement of HHS costsThe Secretary of Education shall reimburse the Secretary, in accordance with subsection (k)(3), for
			 the costs incurred by the Secretary in furnishing the information
			 requested under this paragraph.(G)Compliance with FERPAIn carrying out this paragraph, the Secretary and Secretary of Education shall not share
				any personally identifiable information and shall act in accordance
			 with section
			 444 of the
				General Education Provisions Act (20 U.S.C. 1232g, commonly known
			 as the
				Family Educational Rights and Privacy Act of 1974)..6.Disclosure of return information for purposes of IDEA loan repayment program(a)In generalSubsection (l) of section 6103 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new paragraph:(23)Disclosure of return information to department of education for purposes of administering IDEA loan
			 repayment program(A)In generalThe Secretary shall, upon written request, disclose to the Department of Education such return
			 information as is necessary for purposes of carrying out the IDEA Loan
			 Repayment Program established under subpart 2 of part J of the Higher
			 Education Act of 1965.(B)Restriction on disclosureReturn information disclosed under subparagraph (A) may be used by officers, employees, and
			 contractors of the Department of Education only for purposes of, and to
			 the extent necessary in determining income-based repayment obligations
			 under the IDEA Loan Repayment Program..(b)Effective dateThe amendments made by this section shall take effect on the date of enactment of this Act.7.Exclusion for loan forgiveness of certain student loans
			(a)In
			 generalParagraph (1) of section 108(f) of the Internal Revenue
			 Code of 1986 is amended by striking any student loan if and all
			 that follows and inserting
				
					any student loan
			 if—(A)such discharge
				was pursuant to a provision of such loan under which all or part of
			 the
				indebtedness of the individual would be discharged if the
			 individual worked for
				a certain period of time in certain professions for any of a broad
			 class of
				employers, or
					(B)such discharge was pursuant to section 499B(i) of the Higher Education Act of 1965 (relating
			 to the cancellation of loan liability).
					.
			(b)Effective
			 DateThe amendment made by subsection (a) shall apply to
			 discharges of indebtedness after the date of enactment of this Act.
